United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   December 23, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-50359
                                      Summary Calendar



       SIMON MARTINEZ,

                      Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                      Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                            (USDC No. 1:02-CV-584-SS)
           _______________________________________________________


Before REAVLEY, WIENER, BENAVIDES, Circuit Judges.

PER CURIAM:*

       The ALJ’s decisions was supported by substantial evidence, and the ALJ used the

proper legal standards to evaluate the evidence. See Brown v. Apfel, 192 F.3d 492, 496

(5th Cir. 1999). The objective medical evidence supports the ALJ’s determination that



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Martinez is capable of performing light work. Further, Martinez’s condition does not

wax and wane to the extent that a separate capable-of-maintaining-employment finding

was necessary in this case. See Frank v. Barnhart, 326 F.3d 618 (5th Cir. 2003).

AFFIRMED.




                                            2